              Case 2:19-cr-00159-RSL Document 25-1 Filed 08/22/19 Page 1 of 1




 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                              NO. MJ19-344
10
                                Plaintiff
11                                                            [PROPOSED] ORDER TO SEAL
                           v.
12
       PAIGE THOMPSON,
13
14                              Defendant.
15
             Having read the Government’s Motion to Seal and due to the sensitive information
16
     contained therein, it is hereby ORDERED that the Exhibit 8 to the Government’s Reply
17
     Memorandum, shall remain sealed.
18
             DATED this                day of August, 2019.
19
20
21
                                                          MICHELLE L. PETERSON
22                                                        United States District Judge
23
     Presented by:
24
25 /s/ Steven T. Masada
   STEVEN T. MASADA
26 Assistant United States Attorney
27
28
                                                                               UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      Order to Seal                                                             SEATTLE, WASHINGTON 98101
      U.S. v. Thompson, MJ19-344 - 1                                                  (206) 553-7970
